Citation Nr: 9911115	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  98-04 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
knee disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1958 to 
December 1960.  Historically, in a May 1961 rating decision, 
service connection was denied, in part, for a knee 
disability.  That May 1961 rating decision represents the 
last final decision of that issue.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Nashville, Tennessee, Regional Office (RO), which, in part, 
denied service connection for a knee disability, on the basis 
that new and material evidence had not been submitted to 
reopen the claim.  A March 1998 RO hearing was held. 


REMAND

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a knee disability, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The May 1961 
rating decision, which denied service connection for a knee 
disability, is final and may not be reopened, in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(1998); Manio v. Derwinski, 1 Vet. App. 140 (1991).  With 
respect to this issue, initial review of the evidentiary 
record indicates that additional evidentiary development 
should be accomplished prior to final appellate 
determination, for the following reasons.

Appellant contends, in essence, that during service, he 
sustained injuries to the knees and "wear and tear" from 
parachute jumps and the rigors of physical training; and that 
any current arthritis of the knees is related to service.  
The service records indicate that he was in receipt of a 
Parachutist's Badge.  The service medical records indicate 
that in August 1959, he complained of painful knees during 
"squat jumps" or after bending down.  In October 1960, knee 
pain due to "beginning" arthritis was reported.  On a 
service discharge examination later that month, x-rays of the 
knees were negative.  However, during service in December 
1960 and in an original application for VA disability 
benefits dated that month, appellant alleged having knee 
pain.  There is a substantial gap in the post-service medical 
records currently associated with the claims folder between 
service discharge in December 1960 and the mid-1980's.  

Although in September 1996 and March 1998, the RO requested 
VA medical records from a VA Medical Center, the request was 
for records dated since the mid-1980's, not proximate to 
service.  Since it is unclear whether appellant may have 
received relevant VA medical treatment proximate to service, 
the RO should so inquire and, if appropriate, attempt to 
obtain any such records.  Additionally, the March 1998 RO's 
request for records forms indicate that certain VA medical 
records obtained and associated with the claims folder are 
copies from "Volumes I and II" of said medical records.  
However, since "Volumes I and II" of said medical records 
are not currently associated with the claims folder, it is 
unclear whether the copies are accurate duplications and 
represent all the relevant records (nor is there a 
certification thereof by the records custodian).  Therefore, 
the RO should attempt to obtain and associate with the claims 
folder "Volumes I and II" of said medical records or copies 
thereof certified by the records custodian as accurate and 
complete duplications.  

Additionally, during a March 1998 RO hearing, at T.5, 
appellant testified that he had undergone employment physical 
examinations.  However, it does not appear that the RO has 
attempted to obtain any employment medical records that may 
be material to the case.  Such records may be material, 
particularly any such records dated proximate to service.  

The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Although an October 1996 VA orthopedic examination was 
conducted and probable degenerative arthritis of the knees 
was assessed, the examiner did not opine as to whether 
appellant's knee disability was related to service.  Also, 
the examiner specifically noted that he had not reviewed the 
claims folder.  Adequate medical opinion regarding the 
etiology of appellant's knee disability is deemed warranted 
for the Board to equitably decide this appellate issue, and 
should therefore be obtained.  

Additionally, the evidentiary record indicates that appellant 
was awarded Social Security Administration (SSA) disability 
benefits.  See a November 1988 SSA notice and a February 1998 
VA outpatient treatment record.  However, it does not appear 
that the RO has attempted to obtain any medical records 
associated with appellant's SSA disability benefits claim.  
Medical records associated with appellant's SSA disability 
benefits claim potentially could be material in deciding the 
appellate issue; and, consequently, the RO should attempt to 
obtain them prior to final appellate consideration of the 
issue on appeal.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact appellant and 
request him to provide any additional 
clinical records pertaining to the knees 
(not already of record) he may have in 
his possession, as well as the complete 
names and addresses of any physicians or 
medical facilities which have provided 
relevant treatment.  All available, 
actual clinical records (as distinguished 
from physicians' statements based upon 
recollections of previous treatment) of 
such treatment should be obtained from 
the specified health care providers.  Any 
additional active service medical records 
in his possession should be submitted.  
The appellant should be requested to sign 
and submit appropriate consent forms to 
release any private clinical records to 
the VA.  Any records obtained should be 
associated with the claims folder.  

Appellant should be advised that he may 
submit alternative forms of evidence to 
support his claim, such as 
statements/affidavits from service 
medical personnel and "buddy" 
statements/affidavits.

2.  The RO should obtain any relevant 
medical records associated with 
appellant's SSA claim.  Any such records 
obtained should be associated with the 
claims folder.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.

3.  The RO should request appellant to 
provide any relevant employment medical 
records that he may have in his 
possession, as well as the complete 
name(s) and address(es) of his former 
and/or present employer(s) from whom 
pertinent medical records might be 
obtained.  Any relevant employment 
medical records should be obtained, 
including any employment physical 
examination reports.  These records 
should be associated with the claims 
folder.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any such 
employment medical records to the VA.

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).
5.  The RO should arrange for a VA 
orthopedist (or other appropriate 
physician) to review the entire claims 
folder, examine appellant (including 
radiographic studies of the knees if 
medically indicated), and express an 
opinion, including degree of probability, 
as to whether appellant currently has a 
chronic knee disability and, if so, is it 
causally or etiologically related to 
military service (versus other causes).  
The written opinion should contain a 
detailed rationale for the medical 
conclusions rendered.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner in his/her written 
medical opinion.  

6.  The RO should review the evidence and 
consider whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a knee disability, in 
light of the two-step analysis set forth 
in Manio and Hodge.  If the RO denies the 
claim of entitlement to service 
connection for a knee disability, on the 
basis that new and material evidence has 
not been submitted, appellant should be 
provided a Supplemental Statement of the 
Case which includes appropriate laws and 
regulations pertaining to the finality of 
the May 1961 rating decision, which, in 
part, denied service connection for a 
knee disability.  The Statement should 
include information regarding the prior 
denial and discuss the effect of the 
prior denial on the current claim.  If 
the RO considers the claim for service 
connection for a knee disability 
reopened, but denies it on the merits, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
which addresses this issue on the merits.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


